If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  August 29, 2019
               Plaintiff-Appellee,

v                                                                 No. 343794
                                                                  Oakland Circuit Court
FREDIE PHILLIP KORYAL,                                            LC No. 2017-264035-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

SHAPIRO, P.J. ( concurring).

       I concur in the result only.




                                       -1-
C:\Windows\TEMP\ohrubu4o.nqi\20190828_C343794_999__343794C.opn.docx